Broyxes, C. J.
1. The defendants were jointly indicted for the offense of burglary, were tried together, and both were convicted of the offense charged. The excerpts from the charge to the jury complained of in the motions for new trial, when considered in the light of the entire charge and the facts of the cases, show no cause for a new trial.
2. The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendants’ guilt. The refusal of a new trial was not error.

Judgments affirmed.


MacIntyre and Guerry, JJ., concur.